Case 1:18-CV-10933-RA Document31 Filed

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MANUEL P. ASENSIO, individually and as
the parent of E.A., a minor child,

Plaintiffs,
v.

JANET DIFIORE, Chief.]udge ofNew York
Smte, BARBARA UNDERWOOD, Attomey
General of New York State, ANDREW M.
CUOMO, Governor of New York State,

t ADETOKUNBO O. FASANYA, New York
County Family Court Magistrate, EMILIE
MARIE BOSAK,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

  

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY F]LED

DOC#:
DATE FILED:

 

 

NO. 13-€\/-10933 (RA)

ORDER

On December 14, 2018, Plaintiff Manual P. Asensio, proceeding pro Se, filed a letter

requesting, among other things, that the Court schedule a pre-trial conference and hold oral

argument on Defendants’ anticipated motions to dismiss On the Same day, Defendants lanet

DiFiore, Barbara Underwood, Andrew Cuorno, and Adetokunbo Fasanya requested an extension

of time to respond to the Complaint. Defendant Bosak made the same request on December 17,

2018. Plaintiff subsequently filed two letter replies to Defendant Bosak’s request for an

extension, and another letter requesting a conference and an expedited briefing schedule The

Court granted Defendants’ requests for an extension and Set a briefing schedule for the motions

to dismiss The Court denied Plaintiff's request for a pre~trial conference and Stayed the case

pending resolution of the motions to dismiss

 

Case 1:18-cV-10933-RA Document 31 Filed 01/18/19 Page 2 of 3

On January 9, 2019, Plaintiff filed a letter motion requesting that the Court vacate its
previous orders, hold a pre~trial conference, or alternatively recuse itself. On January 15, 2019,
Plaintiff filed another letter motion seeking the same relief, to Which the State Defendants
responded

Plaintist motions to vacate the Court’s previous orders are denied. lt is the Court’s
customary practice to grant a defendant’s request for an extension of time to respond to a
complaint When a credible basis for the request is articulated The Court may also stay a
proceeding in the interests of justice and judicial efficiency See Landis v. North American Co.,
299 U.S. 248, 254-255 (1936) (“the power to stay proceedings is incidental to the power
inherent in every court to control the disposition of the causes on its docket With economy of
time”); S.E.C. v. Chestman, 861 F.2d 49, 49 (2d Cir. 1988) (recognizing a district court can stay
proceedings sua sponte). lt is thus not uncommon for this Court to stay a case pending resolution
of a motion to dismiss where, as here, subject matter jurisdiction is contested See, e.g., Tanvz'r v.-
Lynch, No. 13-CV-69Sl (RA), Dl<t. 93 (S.D.N.Y. June 10, 2015) (order staying certain claims
for Which the Court’s subject matter jurisdiction Was in dispute). The Court Will address the
pending motions When they are fully briefed, prior to Which no conferences Will be held in light
of the stay.

Plaintiff’ s motion for recusal has no basis in law or fact. Under 28 U.S.C. § 455, a
federal judge “shall disqualify h[er]self in any proceeding in Which h[er] impartiality might
reasonably be questioned.” Plaintiff” s disagreement With the Court’s prior orders has no bearing
on Whether the Court’s impartiality can reasonably be questioned in this case. See Devine v.
United States, No. 12 Civ. 2236(ALC)(DF), 2012 WL 4320608, at *1 (S.D.N.Y. Sept. 20, 2012)

(citing U.S. v. Bayless, 201 F.Bd 116, 127 (2d Cir. 2000)). Because “[a] judge is obligated not to
2

 

Case 1:18-cV-10933-RA Document 31 Filed 01/18/19 Page 3 of 3

recuse h[er]self Where grounds for recusal do not exist,” Plaintiff’s motion for recusal is denied.
United States v. Int’l Brorh. of Teamsters, 831 F. Supp. 278, 285 (S.D.N.Y. 1993).

Finally, the Court notes that Plaintiff has called-~and attempted to visit-mchambers,
seeking in part to discuss the merits of this case. Plaintiff has been told repeatedly that such ex
parte communications with the Court are not permitted See Leybinsky v. Innacone, 2000 WL
863957, at *3 (E.D.N.Y. June 21, 2000) (“It is axiomatic that ex parte communications”
concerning the merits of a case “are not permitted”). ln addition, pursuant to the Court’s Rules
& Practices in Civil Pro Se Cases, all communications With the Court by a pro se party must be
made through the Pro Se Intake Unit. Although the Court has authorized Plaintiff to file
documents on ECF, this rule is still applicable to all other forms of communication For the

foregoing reasons, it is hereby ordered that Plaintiff cease calling chambers

SO ORDERED.
Dated: January 18, 2019 -
New York, New York MMWW

 

 

thlue/Abrams
United States District Judge

 

